DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Preliminary for amendment submitted on June 18 2021 for the specification has been accepted since the amendment to the specification does not change the scope of the invention and is correction for the typographical errors for the specification submitted on December 26 2019. 
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on June 18 2021 is acknowledged. Claims 15-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 15-20 are canceled and new device claims 21-26 are added. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-7 and 21-25 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Hayakawa et al. (US 2015/0263279 A1).
Regarding claim 1, Hayakawa teaches in Figures 1-17 and related text e.g. a device (Figure 1) comprising: a substrate (substrate; Para. 0077) ; a first dielectric layer (106; Fig.1; Para. 0080) over the substrate (substrate); a bottom electrode (109; Fig.1; Para. 0082) extending through the first dielectric layer (106); a first buffer layer (108; Para. 0082) over the bottom electrode (109); a phase-change layer (111a; Fig.1; Para. 0086) over the first buffer layer (108); a top electrode (112; Para. 0086) over the phase-change layer (11a), wherein a width of the top electrode is greater than a width of the bottom electrode (width of 112 is greater than the width of the 109); and a second dielectric layer (114; Para. 0093) over the first dielectric layer (106), the second dielectric layer (114) surrounding the phase-change layer (11a) and the top electrode (112).
Regarding claim 2, Hayakawa teaches in Figures 1-17 and related text e.g. the first buffer layer and the bottom electrode have a same width (width of the bottom surface of the buffer layer 108 is equal to the width of the bottom electrode 109; Fig.1).

Regarding claim 4, Hayakawa teaches in Figures 1-17 and related text e.g. a width of the first buffer layer is greater than the width of the bottom electrode (the width of the buffer as total is great than the width of 109).

Regarding claim 5, Hayakawa teaches in Figures 1-17 and related text e.g. a topmost surface of the first buffer layer (top most surface of 108; Fig.1) is above a topmost surface of the first dielectric layer (above the top most surface of 106; Fig.1) .

Regarding claim 6, Hayakawa teaches in Figures 1-17 and related text e.g. a second buffer layer (111b; Fig.1; Para. 0086; 111b can be treated as a buffer layer) between the phase-change layer (111a) and the top electrode (112), wherein the second dielectric layer (114) surrounds the second buffer layer (111b).

Regarding claim 7, Hayakawa teaches in Figures 1-17 and related text e.g. the first buffer layer comprises amorphous carbon, W, WN, TaN (108; Para. 0082), Ru, graphene, MoS2, or WS2.
Regarding claim 21, Hayakawa teaches in Figures 1-17 and related text e.g. a device comprising (Fig.1): a substrate(substrate; Para. 0077); a first interconnect structure (101; Para. 0077) over the substrate (Para. 0077); a first dielectric layer (106) over the first interconnect structure (101); a bottom electrode (109; Para. 0082) embedded in the first dielectric layer (106); a first buffer layer (108; Para. 0082) over the bottom electrode (109); a phase-change layer (111a; Fig.1) over the first buffer layer (108), wherein a width of the phase-change layer (width of 111a; Fig.1) is greater than a width of the bottom electrode (width of 109); a top electrode (112) over the phase-change layer (111a); and a second dielectric layer (114; Para. 0093) over the first dielectric layer (106), wherein the second dielectric layer (114) is in physical contact with sidewalls of the phase-change layer (contact sidewalls of 111a) and sidewalls of the top electrode (sidewalls of 112).
Regarding claim 22, Hayakawa teaches in Figures 1-17 and related text e.g. the first dielectric layer (106; Fig.1) extends along sidewalls of the first buffer layer (106 extends along the side wall of 109; Fig.1).
Regarding claim 23, Hayakawa teaches in Figures 1-17 and related text e.g. a width of the first buffer layer is same as the width of the bottom electrode (width of the bottom surface of 109 is the same width of 109; Fig.1).

Regarding claim 24, Hayakawa teaches in Figures 1-17 and related text e.g. a width of the first buffer layer is same as the width of the phase-change layer (total width of 108 is the same as the width of the electrode 109; Fig.1).
Regarding claim 25, Hayakawa teaches in Figures 1-17 and related text e.g. a second buffer layer (111b; Fig.1; Para. 0086; 111b can be treated as a buffer layer) between the phase-change layer (111a) and the top electrode (112), wherein a width of the second buffer layer (111b) is the same as the width of the phase-change layer (same width as 111a; Fig.1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over by Hayakawa et al. (US 2015/0263279 A1) in view of Baek et al. (US 2017/0053965 A1).
Rejection of claim 26 is included in the rejection of claim 8, since claim 8 includes all the limitations of claims 21 and 26. 
Regarding claims 8 and 26, Hayakawa teaches in Figures 1-17 and related text e.g. a device (Figure 1) comprising: a substrate (substrate; Para. 0077); a first dielectric layer (101; Para. 0077) over the substrate (substrate); a conductive line (104; Para. 0076) in the first dielectric layer (101); a second dielectric layer (106) over the conductive line (104) and the first dielectric layer (101); a bottom electrode (109; Para. 0084) within the second dielectric layer (106), the bottom electrode (109) being electrically connected to the conductive line (104), the bottom electrode having a first width (bottom electrode have a first width; Fig.1);
 a first buffer layer (108; Para. 0082) over the bottom electrode (109), the first buffer layer having a second width ( buffer layer has a second width; second width of the buffer layer 108 is defined as the total width of 108; Fig.1);

Hayakawa does not explicitly teach a fourth dielectric layer over the third dielectric layer and the top electrode; and a conductive via within the fourth dielectric layer, the conductive via being electrically connected to the top electrode. 
However, Baek teaches a similar memory device and teaches a fourth dielectric layer (352; Fig.11F; Para. 0182) over the third dielectric layer (350; Fig.11F) and the top electrode (TEP1; Fig.11F); and a conductive via (334; Fig.11F) within the fourth dielectric layer (352; Fig.11F), the conductive via (334; Fig.11F) being electrically connected to the top electrode (TEP1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to form a fourth dielectric layer over the third dielectric layer and the top electrode; and a conductive via within the fourth dielectric layer, the conductive via being electrically connected to the top electrode in the device of Hayakawa as taught by Baek for the purpose of forming a protection layer on top of the memory device and form a protection stack (Para. 0017). 
Regarding claim 9, Hayakawa as modified by Baek teaches in Figures 1-17 and related text e.g. the bottom electrode and the top electrode comprise different conductive materials (109; Para. 1119; and 112; Para. 0111).
Regarding claim 11, Hayakawa teaches in Figures 1-17 and related text e.g. a second buffer layer (111b; Fig.1; Para. 0086; 111b can be treated as a buffer layer) between the phase-change layer (111a) and the top electrode (112), the second buffer layer having the third width (11b has the same width as 111a; Fig.1).
Regarding claim 12, Hayakawa teaches in Figures 1-17 and related text e.g. the first width is less than the second width (the first width is less than the total width of second width of 108; Fig.1).
Regarding claim 13, Hayakawa teaches in Figures 1-17 and related text e.g. the first width is equal to the second width (the first width of 109 can be equal to a second width of 108; second width is the width of the bottom surface of 108; Fig.1).
Regarding claim 14, Hayakawa teaches in Figures 1-17 and related text e.g. the first buffer layer comprises amorphous carbon, W, WN, TaN (Para. 0082), Ru, graphene, MoS2, or WS2.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over by Hayakawa et al. (US 2015/0263279 A1) in view of Baek et al. (US 2017/0053965 A1) as applied to claim 8 above and further in view of Chang et al. (US 2017/0117467 A1). 

Regarding claim 10, Hayakawa as modified by Baek does not explicitly teach the bottom electrode and the top electrode comprise a same conductive material.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to form the bottom electrode and top electrode from the same conductive material as taught by Chang in the device of the Hayakawa and Baek since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice MPEP § 2144.07.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR S AMER whose telephone number is (571)270-3683.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOUNIR S AMER/            Primary Examiner, Art Unit 2894